DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 3/25/2021, wherein the specification has been amended and the claims have not. Claims 1-9 are pending.
	The amendment to the specification is acceptable and has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rationale for the following claim rejections can be found in the Office action dated 01/11/2021.
Claims 1, 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0048775 A1 to Mihara et al. in view of US 9,085,653 B2 to Yamada et al.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0048775 A1 to Mihara et al. in view of US 9,085,653 B2 to Yamada et al. as applied to claim 1 above, and further in view of WO 2012/008471 Al to Furukawa.
Allowable Subject Matter
Claims 5-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are Applicant alleges that the claimed process provides improved processability that neither Mihara nor Yamada recognizes. This is mere allegation. First, the process as claimed is not limited by any processability features. Second, applicant fails to show that the combination of Mihara and Yamada renders the claimed process inoperable. Finally, rationales for modifying the prior art to arrive at the claimed invention do not have to coincide with applicant’s underlying motivation. See MPEP 2144 (IV).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762